DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, species 1 (Fig. 2) in the reply filed on 07/25/22 is acknowledged.  The traversal is on the ground(s) that species 1 and 2 are improperly separated, as Fig. 4 simply shows an alternative state (unsecured vs. secured) of the device of Fig. 3.  This is not found persuasive because: 
a) Examiner would like to make a correction of typographic error that the species 1 reads only on Fig. 2, (not Figs. 2-3, as indicated in the Restriction/Election Requirement 01/24/22). The Figs. 3-4 are different species with Fig. 2.  For example: the locking mechanism in Fig. 2 is different with the locking mechanism in Figs. 3-4.
b) In the Restriction/Election Requirement 01/24/22 states on pages 3-4 that:
Should applicant traverse on the ground that the inventions/species, or groupings of patentably indistinct invention/species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the invention/species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention/species.
Because applicant did not distinctly, did not specifically point out the supposed errors in the restriction requirement, did not submit evidence or admits these inventions/species to be obvious variants on the record.  Therefore, the election has been treated as an election without traverse (MPEP § 818.01(a)).
 The requirement is still deemed proper and is therefore made FINAL.

Note: claim 14 requires an electrically conductive matrix within the walls of the housing.  This feature has described in the non-elected species of Fig. 9.  Therefore, claim 14 is withdrawn. 
Claims 14, 17 & 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II, and Species of Figs. 3-11, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/25/22.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “the locking mechanism includes a biometric scanner”, as required in claim 11; the limitation “the locking mechanism is coupled to a timer”, as required in claim 12; the limitation “the locking mechanism is coupled to a dosage counter”, as required in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-9, 12, 15-16, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holloway et al. (US 2007/0023444).
Regarding claim 8, Holloway discloses a device 10 for deterring drug abuse, the device comprising: 
a housing12 containing therein a drug (pills, solid, liquid, or gases, para [0026]), the housing 12 having an access port 24 for accessing the drug; 
a locking mechanism 17 coupled with the housing 12, the locking mechanism 17 having a locked mode wherein the access port is closed (position A, in Figs. 2 & 4, para [0030]), and an unlocked mode (position B, in Figs. 2 & 4, para [0030]) wherein the access port 24 is open.  For example: the movement of the gate 16 of the locking mechanism 17 from the engaged position A to the non-engaged position B automatically releases a pill at the outlet 24 of the container 12, para [0030].
the locking mechanism 17 further coupled with a deterrent container 22 having a deterrent substance therein, wherein attempting to access the drug when the locking mechanism is in the locked mode activates the release of the deterrent substance to the drug, see abstract and para [0027].  
Regarding claim 5, Holloway discloses the device as defined by claim 8 above.  Holloway further discloses that wherein the housing 12 is a canister.  
Regarding claim 6, Holloway discloses the device as defined by claim 8 above.  Holloway further discloses that wherein the deterrent substance is an encapsulating agent (e.g. the neutralizing device 22 includes an epoxy or other hard setting composition for physical encasement of the pills, para [0032]).
Regarding claim 7, Holloway discloses the device as defined by claim 8 above.  Holloway further discloses that wherein the deterrent substance has a foul odor (e.g. the neutralizing device 22 contains a flammable agent, such as model rocket fuel to neutralize the medication, para [0031]; In this case, such a combustion reaction would have a foul odor).  
Regarding claim 9, Holloway discloses the device as defined by claim 8 above.  Holloway further discloses that a physical deterrent (gate 16, first cover 26a & second cover 26b are attached to the container 12, Figs. 2 & 4; paras [0028-029]; “The gate 16 is adapted to substantially cover the outlet 24 of the container 12...”) coupled with the locking mechanism 17 (see para [0030], “An actuator  functions like a lock, such as solenoid 17 in communication and activated by the controller 18, repositions the gate 16 from an engaged position A to a non-engaged position B...”); wherein the housing is not normally movable relative to the physical deterrent in the locked mode (e.g. the housing is not normally movable relative to the physical deterrent when it is in engaged position A, as it is held in position by solenoid 17, see Fig. 2, para [0030]).  
Regarding claim 12, Holloway discloses the device as defined by claim 8 above.  Holloway further discloses that wherein the locking mechanism is coupled to a timer 38, the locking mechanism locking after a predefined time., paras [0034-0035] and Figs. 6a-6b.
Regarding claim 15, Holloway discloses the device as defined by claim 8 above.  Holloway further discloses that the deterrent substance 22 is released when the access port is opened in the locked mode (e.gt. the deterrent substance is released upon the detection of any tampering with the device, see Fig. 3, Abstract and para [0027]).
Regarding claim 16, Holloway discloses the device as defined by claim 8 above.  Holloway discloses the physical deterrent (e.g. cover 26a & 26b) is a part of the housing 12. In other words, the physical deterrent 26a & 26b is internal to the housing 12.  
Regarding claim 18, Holloway discloses the device as defined by claim 8 above.  Holloway discloses that cutting a wall of the housing releases the deterrent substance (e.g. the dispenser 10 is wrapped with a thin conductor 42... The conductor 42 is designed to break if the container 12 is broken or cut... Upon detection of the interrupt in conductor 42, the microcontroller 34 sends a signal to the neutralizing device 22 causing the neutralizing device to destroy or render the contents of the dispenser imponent, para [0037]).
Regarding claim 19, Holloway discloses the device as defined by claim 8 above.  Holloway further discloses that the housing has hollow walls filled with pressurized air, para [0040].
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holloway et al. (US 2007/0023444).
Regarding claim 10, Holloway discloses the device as defined by claim 8 above.  Holloway discloses that an actor that functions like a lock, such as a solenoid 17, para [0030]. While Holloway does not explicitly disclose the actuator that functions as a lock having a combination lock; however, Holloway does contemplate alternative embodiments of the actuator.  According, it would have been obvious to a person having ordinary skill in the art to have used a combination lock in addition to the solenoid disclosed by Holloway to provide an additional layer of security to the locking mechanism. 


Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Holloway et al. (US 2007/0023444) in view of Dvorak et al. (US 9,913,778).
Regarding claim 10, Holloway discloses the device as defined by claim 8 above.  Holloway discloses that an actor that functions like a lock, such as a solenoid 17, para [0030]. While Holloway does not explicitly disclose the actuator that functions as a lock having a combination lock.
Dvorak discloses a dispensing device 100, in Figs. 1-2B comprising: a locking mechanism includes a combination lock (e.g. the authorization key comprises a numerical security code, col. 9, lines 38-39). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Holloway with including a combination lock (e.g. a numerical security code), as taught by Dvorak, in order to add an additionally layer of securing to the device.
Regarding claim 11, Holloway discloses the device as defined by claim 8 above.  Holloway discloses the locking mechanism includes a solenoid 17 but does not discloses that the locking mechanism includes a biometric scanner. 
Dvorak discloses a dispensing device 100, in Figs. 1-2B comprising: a locking mechanism includes a biometric scanner 142, Fig. 2B, col. 9, lines 41-44.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Holloway with including a biometric scanner, as taught by Dvorak, in order to add an additionally layer of securing to the device.
Regarding claim 13. Holloway discloses the device as defined by claim 8 above.  Holloway also disclose that the locking mechanism locking after a predefined dosage has been released from the housing, para [0034-0035] and Figs. 6a-6b. Holloway does not disclose the locking mechanism is coupled to a dosage counter.
Dvorak discloses a dispensing device 100, in Figs. 1-2B comprising: a dosage counter configured to lock out use after a prescribed dosage has been dispensed (e.g. The device of Dvorak dispenses a programed dosage (i.e. counts cut a dosage) and only the dosage, effectively locking out a user after the prescribed dosage has been dispensed; Abstract -  “The device serves as an intricately guarded casing that may only dispensed the programmed dosage amounts at preset times, as directed by a prescribing- physician”).  
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Holloway with including a dosage counter, as taught by Dvorak, in order to adding an additional layer of safety to the device such as releasing right amount of the drug to a patient. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783